Exhibit 10.1(b)

 

February 12, 2014

 

Boulevard Acquisition Corp.
399 Park Avenue, 6th Floor
New York, NY 10022

 

Re:                             Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Boulevard Acquisition Corp., a Delaware corporation (the “Company”),
and Citigroup Global Markets Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 21,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one-half of one warrant (each, a “Warrant”). 
Each whole Warrant entitles the holder thereof to purchase one share of the
Common Stock at a price of $11.50 per share, subject to adjustment.  The Units
shall be sold in the Public Offering pursuant to the registration statements on
Form S-1 No. 333-193320 and 333-193922 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the NASDAQ Capital
Market.  Certain capitalized terms used herein are defined in paragraph 10
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.                                      The undersigned agrees that if the
Company seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, he or she shall vote all the
Founder Shares owned by him or her and any shares acquired by him or her in the
Public Offering or the secondary public market in favor of such proposed
Business Combination.

 

2.                                      The undersigned hereby agrees that in
the event that the Company fails to consummate a Business Combination (as
defined in the Underwriting Agreement) within 21 months from the closing of the
Public Offering (or 24 months from the closing of the Public Offering if the
Company has executed a letter of intent, agreement in principle or definitive
agreement for an initial Business Combination within 21 months from the closing
of the Public Offering but has not completed the initial Business Combination
within such 21-month period), or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, he or she shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding public shares, which redemption will completely extinguish
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The undersigned agrees that he or she will not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 21 months from the closing of the Public
Offering (or 24 months from the closing of the Public Offering if the Company
has executed a letter of intent, agreement in principle or definitive agreement
for a Business Combination within 21 months from the closing of the Public
Offering but has not completed the Business Combination within such 21-month
period), unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the trust account including interest not previously

 

--------------------------------------------------------------------------------


 

released to the Company to pay its franchise and income taxes, divided by the
number of then outstanding public shares.

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares.  The undersigned hereby further waives, with respect to
any Founder Shares held by him or her, any redemption rights he or she may have
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock.  The undersigned
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares) he or she holds if
the Company fails to consummate a Business Combination within 21 months from the
date of the closing of the Public Offering (or 24 months from the closing of the
Public Offering if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 21 months
from the closing of the Public Offering but has not completed the Business
Combination within such 21-month period).

 

3.                                      During the period commencing on the
effective date of the Underwriting Agreement and ending 180 days after such
date, the undersigned shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by him or her, whether any such transaction is to be settled by delivery
of such securities, in cash or otherwise, or (iii) publicly announce any
intention to effect any transaction specified in clause (i) or (ii).  The
undersigned further agrees that the forgoing restrictions shall be equally
applicable to any issuer-directed Units that the undersigned may purchase in the
Public Offering.

 

4.                                      To the extent that the Underwriters do
not exercise their over-allotment option to purchase an additional 3,150,000
Units (as described in the Prospectus), the undersigned agrees that it shall
return to the Company, on a pro rata basis in accordance with the percentage of
Founder Shares held by it, for cancellation at no cost, a number of Founder
Shares equal to 3,150 multiplied by a fraction, (i) the numerator of which is
3,150,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,150,000.  The undersigned further agrees that to the extent that (a) the size
of the Public Offering is increased or decreased and (b) the undersigned has
either purchased or sold shares of Common Stock or an adjustment to the number
of Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 3,150,000 in the numerator and denominator of the
formula in the immediately preceding sentence shall be changed to a number equal
to 15% of the number of shares included in the Units issued in the Public
Offering and (B) the reference to 3,150 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of shares of the
Common Stock that the Sponsor and the independent directors would have to
collectively return to the Company in order to hold an aggregate of 20.0% of the
Company’s issued and outstanding shares after the Public Offering.  In addition,
the undersigned agrees that a portion of the Founder Shares in an amount equal
to 5.0% of the Company’s issued and outstanding shares immediately after the
Public Offering (the “Founder Earnout Shares”), shall be returned to the Company
by the holders thereof, including the undersigned, as applicable, for
cancellation, on a pro rata basis, at no cost on the on the fifth anniversary of
the completion of a Business Combination unless following such Business
Combination the last sales price of the Company’s common stock equals or exceeds
$13.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period or the Company completes a liquidation, merger, stock
exchange or other similar transaction that results in all of its stockholders
having the right to exchange their shares of common stock for consideration in
cash, securities or other property which equals or exceeds $13.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like).

 

2

--------------------------------------------------------------------------------


 

5.                                      (a)  The undersigned hereby agrees not
to participate in the formation of, or become an officer or director of, any
other blank check company until the Company has entered into a definitive
agreement with respect to a Business Combination or the Company has failed to
complete a Business Combination within 24 months after the closing of the Public
Offering.

 

(b)                                 The undersigned hereby agrees and
acknowledges that:  (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the undersigned of his or her
obligations under paragraph 5(a), (ii) monetary damages may not be an adequate
remedy for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

6.                                      (a)  On the date of the Prospectus, the
Founder Shares will be placed into an escrow account maintained in New York, New
York by Continental Stock Transfer & Trust Company, acting as escrow agent. 
Subject to certain limited exceptions, the undersigned agrees not to transfer,
assign, sell or release the shares from escrow until one year after the date of
the consummation of a Business Combination or earlier if, subsequent to a
Business Combination, (i) the last sale price of the Company’s common stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
consummation of a Business Combination or (ii) the Company consummates a
subsequent liquidation, merger, stock exchange or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the “Lock-up”).

 

(b)                                 The undersigned agrees that it shall not
effectuate any Transfer of Private Placement Warrants or Common Stock underlying
such warrants, until 30 days after the completion of a Business Combination.

 

(c)                                  Notwithstanding the provisions set forth in
paragraph 5(a) and (b), Transfers of the Founder Shares are permitted to (a) any
affiliates or family members of the undersigned (b) by gift to a member of one
of the members of the undersigned’s immediate family or to a trust, the
beneficiary of which is a member of one of the undersigned’s immediate family,
an affiliate of such person or to a charitable organization; (c) by virtue of
laws of descent and distribution upon death of the undersigned; (d) pursuant to
a qualified domestic relations order; (e) to any descendent of Marc Lasry and
Sonia E. Gardner; (f) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (g) by virtue of the laws of the
state of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (h) in the event of the Company’s liquidation prior
to the completion of a Business Combination; or (i) in the event of completion
of a liquidation, merger, stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (g) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 

7.                                      The undersigned’s biographical
information furnished to the Company is true and accurate in all respects and
does not omit any material information with respect to the undersigned’s
background.  The undersigned’s questionnaire furnished to the Company is true
and accurate in all respects.  The undersigned represents and warrants that: 
the undersigned is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding; and the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

 

8.                                      Except as disclosed in the Prospectus,
neither the undersigned nor any affiliate of the undersigned shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is), other
than the following:

 

3

--------------------------------------------------------------------------------


 

repayment of a loan of up to $200,000 made to the Company by Boulevard
Acquisition Sponsor, LLC (the “Sponsor”), pursuant to a Promissory Note dated
November 19, 2013; payment of an aggregate of $10,000 per month to Avenue
Capital Management II, L.P., for office space, secretarial and administrative
services pursuant to an Amended and Restated Administrative Services Agreement,
dated February 12, 2014; reimbursement for any reasonable out-of-pocket expenses
related to identifying, investigating and consummating an initial Business
Combination, so long as no proceeds of the Public Offering held in the Trust
Account may be applied to the payment of such expenses prior to the consummation
of a Business Combination; and repayment of loans, if any, and on such terms as
to be determined by the Company from time to time, made by the Sponsor or an
affiliate of the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment.

 

9.                                      The undersigned has full right and
power, without violating any agreement to which he or she is bound (including,
without limitation, any non-competition or non-solicitation agreement with any
employer or former employer), to enter into this Letter Agreement and to serve
as an officer of the Company or as a director on the board of directors of the
Company, as applicable, and hereby consents to being named in the Prospectus as
an officer and/or director of the Company, as applicable.

 

10.                               As used herein, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the shares of the Common Stock
of the Company held by the Sponsor and the Company’s independent directors prior
to the consummation of the Public Offering; (iii) “Private Placement Warrants”
shall mean the Warrants to purchase 5,950,000 shares of Common Stock (or up to
6,580,000 shares of Common Stock if the Underwriter’s over-allotment option is
exercised in full, that are acquired by the Sponsor for an aggregate purchase
price of $5.95 million (or $6.58 million if the Underwriter’s over-allotment
option is exercised in full), or $1.00 per Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering;
(iv) “Public Stockholders” shall mean the holders of securities issued in the
Public Offering; (v) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

11.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

12.                               Neither party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other party.  Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee. 
This Letter Agreement shall be binding on the undersigned and each of his or her
respective successors, heirs, personal representatives and assigns.

 

13.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submits
to such jurisdiction and venue, which

 

4

--------------------------------------------------------------------------------


 

jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

14.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

15.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by June 1,
2014.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Campbell

 

 

 

Name: Robert J. Campbell

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

 

Name:

Stephen S. Trevor

 

 

 

Title:

President and Chief Executive Officer

 

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------